PER CURIAM.
The appellant challenges habitual offender sentences which were imposed for three offenses, with the sentences being made consecutive to each other. The record establishes that the offenses occurred during a single criminal episode. As the state concedes, Hale v. State, 630 So.2d 521 (Fla.1993), prohibits such consecutive sentencing in these circumstances. The challenged sentences are therefore vacated, and the case is remanded for resen-tencing.
ALLEN, C.J., PADOVANO and LEWIS, JJ., concur.